In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
CAROLYN GOODEN,          *                           No. 12-596V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: July 29, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which
             Respondent. *                           respondent does not object.
*********************
Lawrence R. Cohan, Esq., Anapol, Schwartz, et al., Philadelphia, PA, for
Petitioner;
Melonie J. McCall, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 28, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, on July 22,
2014, petitioner filed an application for attorneys’ fees and costs seeking an award
of $44,328.88. In informal discussions, respondent raised objections to certain
items of petitioner’s application. Based on subsequent discussions, petitioner
amended her application to request $42,000.00, an amount to which respondent
does not object. The Court awards this amount.

       On September 13, 2012, Carolyn Gooden filed a petition for compensation
alleging that the trivalent influenza (“flu”) vaccine, which she received on
February 24, 2010, caused her to suffer chronic inflammatory demyelinating
polyneuropathy (“CIDP”). Petitioner received compensation based upon the
parties’ stipulation. Decision, filed June 16, 2014. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $42,000.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $42,000.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Lawrence R. Cohan, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2